CM/ECF-GA Northern District Court                                    https://gand-ecf.sso.dcn/cgi-bin/GANDc_mkmin.pl?656843159615294-...
                      Case 1:19-cr-00036-MHC-JSA Document 82 Filed 07/23/20 Page 1 of 1




                                                  1:19-cr-00036-MHC-JSA
                                                        USA v. Taheb
                                                 Honorable Mark H. Cohen

                                Minute Sheet for proceedings held In Open Court on 07/23/2020.


              TIME COURT COMMENCED: 2:00 P.M.                      COURT REPORTER: Judith Wolff
              TIME COURT CONCLUDED: 3:00 P.M.                      CSO/DUSM: K Morton/V Grady/M Wood
              TIME IN COURT: 1:00                                  USPO: Brandon Ferguson
              OFFICE LOCATION: Atlanta                             DEPUTY CLERK: Lynn Beck

         DEFENDANT(S):              [1]Hasher Jallal Taheb Present at proceedings
         ATTORNEY(S)                Ryan Buchanan representing USA
         PRESENT:                   Vionnette Johnson representing Hasher Jallal Taheb
         PROCEEDING
                                    Sentencing Hearing(Sentencing Hearing Non-evidentiary);
         CATEGORY:
         MINUTE TEXT:               No objections to the PSR by Government. Defense made several
                                    objections to the PSR. Defendant announced he was withdrawing the
                                    objection to the enhancement. Government played a six minute video,
                                    introduced as Government Exhibit 1. There was no objection by the
                                    defendant to the admission of the exhibit. Government Exhibit 1 was
                                    admitted. Defense counsel asked that certain sentences be stricken from
                                    the PSR. The Government had no objection. Court sustained the
                                    defendant's objections. PSR was adopted by the Court to which no
                                    objections had been raised. Court set forth sentencing guideline
                                    calculations. No objections to the guidelines as stated. Parties presented
                                    argument and recommendation regarding a reasonable sentence. Court
                                    advised defendant of his right of allocution. Defendant made a statement
                                    on his behalf. Sentence pronounced. See J&C for details. 3553 factors
                                    stated by Court. Appeal rights given.
         HEARING STATUS:            Hearing Concluded




1 of 1                                                                                                               7/23/2020, 2:49 PM
